 

EXHIBIT
667) 99

SLAM MAGAZINE INTERVIEW
OF DEFENDANT ZION WILLIAMSON

Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 1 of 14

 
 

 

MAS tee RO WEANISUTT 1 GUNG GIIUUR UI WVUTI Cp

BELIEVE THE HYPE: Zion Williamson Is Gonna Shock the
World ©

BY FRANKLYN CALLE (HTTPS://WWW.SLAMONLINE.COM/AUTHOR/FRANKLYN/) MAY 13,2019 4 20,496

 

W TWEET (HTTPS:/ TWITTER. COM/HOME?STATUS=BELIEVE THE HYPE: ZION WILLIAMSON IS GONNA SHOCK THE WORLD

 

 

)%20HTTPS:/WIWW.SLAMONLINE. COM/NBA/ZION-WILLIAMSON-COVER/)
@ EMAIL (MAILTO:?&BODY=BELIEVE THE HYPE: ZION WILLIAMSON IS GONNA SHOCK THE WORLD

S20HTTPS:/WWW.SLAMONLINE.COM/NBA/ZION-WILLIAMSON-COVER/)

 

 

 

 

Zion Williamson: Duke Campus Legend |-| NO. 1 PICK DREAMS | SLAM Cover Shoots

 

inttps ARAL eMn SAG hifi BEIAbn-williamson-cover/
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 2 of 14

ied

 
 

Wr bth bar

 

GRAB YUUK GUPY-UF SEAW'Zz7 PEXTORING ZIUN
(itips://shop.slamonline.com/collections/magazines/products/slam-july-august-2019-222?
variant=28188173434985)

It’s the last Sunday of April, and with the 2019 NBA Draft less than eight weeks away, the
League has recently announced the 233 early entry candidates who have thrown their names
into the hat hoping to hear them called at Barclays Center in June.

With the NBA draft early entry deadline in the rearview mirror, most hopefuls who submitted
their paperwork to the League office have by now signed with an agent and have begun their
pre-draft training regimen. The process usually involves spending the two months leading up to
the draft at expansive training facilities provided by their respective agents, preparing for the
looming combine and individual team workouts in the coming weeks.

Yet on this warm spring day, the projected No. 1 pick in this year’s draft, the one who many
consider the most highly touted prospect in the past decade, is actually still on a college
campus preparing for finals week.

inttps iAH BRIAS Sink BE! -wiliamson-cover! 2fe4
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 3 of 14

 
 

 

 

 

 

 

 

 

aT

Lee et)

i
WU

LAMELO
ye

— 2 as ¥ ae ALL-
le Penn wn er \ re STRAT Es

GOT
NEXT

= laa!

)
)
se
MS
is
Ah

cn
eee
ps |
x fl
iv)
pe ee
oco

 

(https://slam.ly/zion-mag),
inttps:/ MAA BRIAE SOME BEIAn-williamson-cover/
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 4 of 14

 
 

ee, ee es ee oer ee

 

Yes" Zion Willlamson (Nttps://WWWSia Mornine comtag/Zorewinransory 18 Sul ON Campus
héading into May, and tomorrow he has a PowerPoint presentation as part of a group project in
his “Sexual Pleasures of the Modern World” class. The topic is sex work and Zion and his
classmates have spent the past couple of months researching the subject in the lead-up to the
class presentation.

“It’s only about six groups. PowerPoint, videos, a lot. There is no small part. You're going to
have to talk a lot,’ says the 6-7 forward.

Seeing the undisputed No. 1 pick in the upcoming draft still walking around campus, talking
about his upcoming class presentations while everyone on the internet attempts to project just
how much the 18-year-old could potentially earn in endorsement deals is not really what you'd
expect.

At Duke he has taken his interest in performing arts and creative industries and has pursued
classes that further expand on those areas. With his face brimming in excitement, he begins to
list off his favorite classes at the Durham institution.

"My favorite class was History of Hip-Hop, taught by [music producer] 9th Wonder and
professor Mark Anthony Neal,” says the Spartanburg, SC native.

He wastes little time in explaining what he’s learned there.

“| love how people from today’s generation take samples from classics that people probably
don't even know [and] put it in their music and will call ita banger. One example for me would
be with Alicia Keys—9th Wonder taught me this one—her song ‘You Don’t Know My Name, she
got a sample from a song called ‘Let Me Prove My Love To You’ by The Main ingredient.
Nobody knew who The Main Ingredient was from today’s generation. That's what makes me
love music.” |

Then there's the “Copy of Writing 101: The Disney Version” class, which focuses on studying
classic Disney films and then conducting semiotic analysis on them. It's a course his mother,
Sharonda Sampson, remembers Zion constantly raving about.

inttps 1a dn BARE SOMniBEFAn-wiliamson-cover! Afed
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 5 of 14

 
ee re
hy ca f
at er
or eat iad

B)@ibdn-williamson-cover/

zion-mag)

(https://slam.ly/zi
inttps:/ MAMA SRIAE SOB

t+
4
a
oO
©
oO
o
©
Oo
©
N
~
oO
©
i
LO
oO
To
®
re
+t
N
o
Y
Cc
oO
E
SS
oO
oO
Qa
—
°°
ao
O
-!
©
Oo
LO
©
oO
>
?
Oo
am
4
D
©
O

 
ee ee ee eee = tos Lo Att r 1 rf 4

“Youre not watcning It Trom a KIC'S-petSpective, Says Zi0il. TOUTE Wwatcimy it PuUntiyg 101
what signs is Disney giving away, what are they trying to promote here? From a racial
standpoint, from a political standpoint—are they trying to prove something to the world? With
The Princess and the Frog—a black princess...you don’t see that very often so that was a
message.”

Every Tuesday and Thursday morning there was also “The Theater Today” class, where
“basically we would watch clips about people performing in theaters and then we would go do
it, too. I’m not good, but | had a lot of fun doing it,” he says, trying to contain his laughter.

As he walks you through some of his favorite classes at Duke, the genuine joy he gets from just
talking about the courses is obvious. The irony of him still being on campus this late into the
spring—as he prepares for finals week while most people in his position would have (and have)
left right after the final buzzer, as is usually the case for a prospect of his status—is that just a
couple of months earlier, the whole world was telling him that there was no reason for him to
even finish off the basketball season with the team.

After the UNC game on February 20, when Zion’s left foot famously blew through his sneaker
while spraining his right knee in the process, current and former NBA players encouraged Zion
to shut it down for the season.

Denver Nuggets guard Isaiah Thomas (https://www.slamonline.com/tag/isaiah-thomas/)
tweeted: “Too much on the line to be messing with college if you got a legit chance to turn pro.
One injury can change somebody career, Zion sit yo ass down lol and we will be ready for you in
the big boy league #LookingOutForThePlayers.”

f= Isaiah Thomas
@isaiahthomas

Let these kids go straight out of HS!!! Too much on the line to be

messing with college if you got a legit chance to turn pro. One injury

can change somebody career, Zion sit yo ass down lol and we will

be ready for you in the big boy league #LookingOutForlhePlayers
33.1K 11:28 PM - Feb 20, 2019

6.164 people are talking about this

Atlanta Hawks guard Trae Young (https://www.slamonline.com/tag/trae-young/) tweeted: “Zion
NeedaheaGalh Qutb Rast Of Season... ati

Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 7 of 14
la wy

Trae Young
@TheTraeYoung

Zion Need To Chill Out The Rest Of Season...
13.1K 11:31 PM - Feb 20, 2019

1,802 people are talking about this

Hall of Famer Scottie Pippen (https://www.slamonline.com/tag/scottie-pippen/) said: “| think
he's done enough for college basketball that it's more about him personally now, and | think for

him as a young player, | would shut it down. | would stop playing because | feel that he could
risk a major injury that could really hurt his career.”

DeMarcus Cousins (https://www.slamonline.com/tag/demarcus-cousins/) added: “My advice
to him is do what's best for you and your family. Obviously, college isn’t. It does nothing for you
at this point. You've proven you're the No. 1 pick coming out and proven your talent.”

Forget the typical leaving campus after the season ends move. Just leave the team in the
middle of the season, they said. You're too good to even be there in the first place, they said.

     

Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 8 of 14
 

(https://slam.ly/zion-mag),

Little did they know that not only did Zion have every intention of playing with his team ‘til the
very last whistle, he also had every bit of intention to remain a regular student on campus ‘tl
the very last final exam/presentation.

“At the end of the day, no matter who the person is, everybody is entitled to their own opinion. |
appreciate the input. I really do. It gives me a heads up of where I’m at. But | made a
commitment to my brothers. So if | was to sit out, that'd be very selfish on my part,’ Zion says.
“And | couldn't do that. Sitting on the sideline and watching your brothers battle without you,
knowing you can be affecting the game, it hurts. | made a commitment so | wasn't going back
on my word. So | knew | was coming back the whole time.

inttps:/ PULTE SHInIBE!An-williamson-cover/ 8/24
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 9 of 14
“Twas Very SUIPriISeEd Cause IL LuITTeD MO SOMEemMING Palate everhink that’s the last thing |
thought would happen. It wasn't even a thought. It was probably something we looked at,
somebody saying | should sit down—haha, that’s funny. I'm coming back.”

Just 48 hours after seeing his college career end in the Elite 8 of the NCAA Tournament, after a
1-point loss to Michigan State, Zion was not only back on campus being a regular student, he
was also running pickup at the school’s rec center with regular students.

In a video that went viral, Zion lobs the ball off the backboard to himself for a two-handed dunk
in a nondescript gym amidst an otherwise normal-ish pick-up game. (Minus, you know, a future
No. 1 pick.) He slammed it so hard that the iron structure that holds the goal up and is attached
to the concrete wall completely gave in and began dangling. He had broken the goal. Not the
rim, but the entire actual goal that was attached to the wall.

SLAM
@SLAMonline

 

Zion back at it! \@ Please tell me that goal is still attached tho...
pic. twitter.com/veMhSzMZhp
11K 8:53 PM - Apr 2, 2019

isttpsusenter search term
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 10 of 14

924
Ul ire

 

3.369 people are talking about this

It's this kind of authentic approach to the game that has made Zion such a likeable and
respectable figure. The love for basketball seems genuine. Money doesn't appear to be the
driving force. Otherwise, shutting it down midseason would have been a real consideration. It
never was. Otherwise, waiting ‘til that sneaker deal is signed and sealed before attempting to
jump again (as many fans suggested when the rec center video went viral) would have gotten
in the way of giving random Duke students at the Brodie Center a story they'll tell their kids
about one day.

“You get this college experience once,” he says. “If you're in a situation like mine, where you're
one and done, I’m just trying to make the most of what | got. | love Duke, and honestly, | don't
want to leave. If | didn’t have as much at stake, | probably would stay for another year. But |
can't.

“Being at Duke was a dream come true for me. Everything about it. Looking to the sidelines,
Whoa, that’s Coach K I’m playing for! Coach K is looking at me [and] telling me I'm built for this
moment. | have a true brotherhood on and off the court. Everything was just a movie,” he says.
“This was the best year of my life. So if | could come back for a second year | would, but
unfortunately that’s just not the reality we live in. The reality we live in is [that] my ultimate
dream is the NBA. It’s what I've been dreaming about as a kid so | have to pursue that. And |
have to take care of my family.”

inttps:/MRNLAnBRIASSOmnhBE!An-williamson-cover! 10/24
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 11 of 14
(https://slam.ly/zion-mag),
inttps:/ MRL SRIAS Shin BEAbn-williamson-cover!
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 12 of 14

 
 

 

 

~~ Ziétrahnounced that he was enteting the ZU PYINBACrart OrrApnt TS, JUSt SIX Uays Delore Wie
BA early entry eligibility deadline expired. He was the last member of the team to announce
his decision. And according to his stepfather, Lee Anderson, it took some nudging from the
family to get him to finally sit in front of the camera and announce his decision.

“Lie waited until the last minute to do it. He really, really didn’t want to say goodbye,’ says
Anderson. “But he knew that the time had come for him to do that. He was a little bit
remorseful about doing it. He was just kind of sad. We kept cailing him and saying, ‘Hey Zion,
you have a deadline to meet. You need to make sure you get it done by this time. He'd say,
‘Don't worry. I'll get it. ll do it’ He wasn’t in no hurry to get it done. So | just told my wife to let
him be. Give him time.”

Adds Zion, “When | was by myself, | was like, You know what? Maybe. What would be the worst if
! came back for a second year? And my teammates [would] look at me and go, ‘We know you
love this place but you gotta do what's best for you and your family. Nobody is going to hate

you for this.’

“| remember | was doing my video announcing | was declaring for the draft. And | didn’t want to
do the video. | don’t want to leave. | love everything about Duke. If people think I’m BS-ing or not
telling the truth—that's them.”

In a historic campaign that will go down as one of the most dominating seasons ever by a
college freshman, Zion averaged 22.6 points, 8.9 rebounds, 2.1 steals and 1.8 blocks per game.
He shot 68 percent from the floor. That's the highest field goal percentage ever by a freshman.
He joined Kevin Durant (https://www.slamonline.com/tag/kevin-durant/) and Anthony Davis
(https://www.slamonline.com/tag/anthony-davis/) as the only freshmen to have ever collected
over 500 points, 50 steals and 50 blocks in a season. He was the third freshman to ever win
Naismith National Player of the Year. He became the first college player ever to win ACC POY,
ACC ROY and ACC Tournament MVP. He became the first player to ever average 22 points per

~ game while having an effective FG% over .700. His 40.8 PER was the best player efficiency
rating in 20 years.

 

inttps: MRA SHINS GOinhBEPRn-williamson-cover! 12fe4
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 13 of 14

 
(https://slam.ly/zion-mag).

enter search term ;
Case 1:19-cv-00593-LCB-JLW Document 32-4 Filed 05/08/20 Page 14 of 14

 
